                            United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

   UNITED STATES OF AMERICA,                       §
                                                   §
                                                   §
   v.                                              §
                                                   §   CASE NO. 4:18-CR-90
                                                   §   JUDGE MAZZANT/JUDGE JOHNSON
   EARNEST HENDERSON.                              §
                                                   §


                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On October 26, 2018, the Magistrate Judge entered proposed findings of fact and recommendations

  (Dkt. #71) that Defendant Earnest Henderson’s (“Defendant”) Motion to Suppress Statements

  (Dkt. #44) be DENIED.

         Having received the report of the United States Magistrate Judge, and no objections thereto

  having been timely filed, the Court is of the opinion that the findings and conclusions of the

. Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

  conclusions of the Court. Therefore, Defendant’s Motion to Suppress Statements (Dkt. #44) is

  DENIED.

         IT IS SO ORDERED.
          SIGNED this 19th day of November, 2018.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
